 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is clear from the above that by reason of the picketing herein the employees ofO & G were induced or encouraged to participate in concerted action and that anobject of the Respondents' picketing was to force or require 0 & G to cease doingbusiness with TrafficThe Respondents' reliance upon Section 8(c) of the Act and the First Amendmentwith respect to free speech provisions affording them the right to publicize theirdispute by peaceful picketing is without supportThe Supreme Court stated inInternational Brotherhood of Electrical Workers Local 501, et al (Samuel Langer)v NLRB , 341U S 694, 704-705e The remedial function of § 8(c) is to protect noncoercive speech by employerand labor organization alike in furtherance of a lawful objectIt serves thatpurpose adequately without extending its protection to speech or picketing infurtherance of unfair labor practices such as are defined in § 8(b)(4)Thegeneral terms of § 8(c) appropriately give way to the specific provisionsof § 8(b)(4)5The prohibition of inducementorencouragement of secondary pressureby § 8(b) (4) (A) carries no unconstitutional abridgement of free speechIV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents Local 66(1 and George Sabo set forth in section III,above, occurring in connection with the operation of the Employers set forth insection I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to lead to labor disputes burdeningcommerce and the free flow of commerceV THE REMEDYHaving found that Respondents Local 660 and George Sabo haveengaged inconduct in violation of Section 8(b) (4) (A) of the Act, I shall recommend thatthey cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the ActUpon the basis of the foregoingfindings offact, and upon the entire record inthe case,I make the followingCONCLUSIONS OF LAW1Local 660, International Brotherhood of Electrical Workers, AFL-CIO, is alabor organization within the meaning of Section 2(5) of the Act _2George Sabo is an agent of Respondent Local 660 within the meaning ofSections 2(13), 8(b), and 10(l) of the Act3On and since November 24, 1958, the above-named labor organization andits agent, George Sabo, have engaged in unfair labor practices within the meaningof Section 8(b)(4)(A) of the Act by inducing and encouraging employees ofOneglia and Gervasmi, Inc, and of other employers, to engage in a strike or aconcerted refusal in the course of their employment to use, manufacture, process,transport, or otherwise handle or work on goods, materials, or commodities, or toperform services with an object of forcing or requiring Onegha and Gervasim, Inc,to cease doing business with Traffic Safety, Inc4The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication-]Carpenters District Council of Detroit,Wayne,Oakland,Macomb,Sanilac,St. Clairand Monroe Counties and Vicinity of theUnitedBrotherhood of Carpenters and Joinersof America(AFL-CIO) [W.J. C. KaufmannCompany]andKenneth E.Bissonnette.CaseNo 7-CR-1F19December 2, 1959DECISION AND ORDEROn May 28, 1959, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above-entitled proceeding, finding that125 NLRB No 60 CARPENTERS DISTRICT COUNCIL OF DETROIT, ETC.547the Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. Thereafter the General Counseland Respondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel ['Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, to the extent that they are consistent withthe findings and conclusions set forth below.1.We agree with the Trial Examiner that Foreman Harrison, inrefusing to hire Bissonnette because of his lack of a work permit, actednot only as agent for W. J. C. Kaufmann Company but also as agent'for the Respondent 1 within the scope of authority and duty vested inhim by the Brotherhood's constitution and the Respondent's workingrules.We therefore find, as did the Trial Examiner, that theRespondent was liable for the discrimination practiced against Bisson-nette in violation of Section 8 (a) (3) of the Act, and therefore violatedSection 8(b) (2) and (1) (A) of the Act.As discussed in the Intermediate Report the Brotherhood's consti-tution and working rules impose upon the foreman, who is requiredto be a member under the rules, the responsibility for their enforce-ment. Included in these rules is one requiring union members fromother jurisdictions to secure a work permit from the District Councilbefore going to work.No member is permitted to, work on the jobwithout a current working card or bona fide permit.Further nomember of the District Council is permitted to work with any memberof the Union who does not possess a card or permit. In these circu n-iForeman Harrison's status as an agent of the Company is not questioned. In thecircumstancesof this case, it is clear that he was also an agent of the Respondent Union.It.is to be noted, that paragraph III, C, of the. Respondent's collective-bargaining agree-ment(tile instant Company, although not a signatory, had agreed to be bound by thisagreement, provides :The. foreman shall be selected by and be the representative of the Employer. Ileshall not be required to violate any part of this Agreement as a condition of employ-ment.Whenthree (3)or onore members of the Union are employed,one (1) shallact as workingforeman and receive the foreman's rate of pay.[Emphasis supplied.]By thus requiring that the Company appoint one of its members as foreman wheneverthree or more members had been employed, the Respondent necessarily assured itself adegree of control over the hiring process through the member foremen who were obligatedto enforce the provisions of the Brotherhood's constitution and the Respondent's workingrules. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances, it is clear that Foreman Harrison's refusal to hire Bissonnettebecause of his failure to possess a bona fide work permit fell withinthe contemplated scope of the authority and responsibility theRespondent placed in him.We are not persuaded, as the Respondent argues, that Harrison'saction could not be imputed to it because, at the time Bissonnettesoughtemployment, theRespondent'smembershiphad beeninstructed, contrary to the provisions of the Brotherhood's consti-tution and the Respondent's working rules, that permits were notrequired as a condition of employment.Bissonnette was a member ofa local which was not within the jurisdiction of the Respondent andthere is no evidence that he was ever made aware of the Respondent'sintention not to enforce its own rules.Whatever may be the restric-tion that was intended to be placed upon Harrison's authority andduty a under the constitution and working rules, it is sufficient thatitwas never communicated to Bissonnette.Harrison thus remainedcloaked with apparent authority, if not actual authority, to act onbehalf of the Respondent and the uncommunicated restriction on thisauthority cannot serve to relieve the Respondent of its responsibilityfor Harrison's conduct.Accordingly, we find, as did the Trial Examiner, that the Respond-ent violated Section 8 (b) (2) and (1) (A) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelationsBoard hereby orders that the Respondent, Carpenters Dis-trict Council of Detroit, Wayne, Oakland, Macomb, Sanilac, St. Clairand Monroe Counties and Vicinity of the United Brotherhood ofCarpenters and Joiners of America (AFL-CIO), its officers, agents,successors,and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause W. J. C. Kaufmann Company,or any other employer, to discriminate against employees or prospec-2Harrison himself did not appear to have any knowledge of any limitation on hisauthority and duty to enforce the rules.He testified :Q. You knew he[Bissonnette] needed a permit,didn't you?A. I knew according to our rules if I belonged to the Brotherhood I expect to liveup to the rules and what not, and I feel that same applies to him. If he belongs tothe Brotherhoodbe expects to live up to the rules.Q.And one of the rules is that in circumstances in which Mr. Bissonnette foundhimself he needed a permit to work on the job?A.He felt he needed a permit to work.Q.And you felt he needed a permit?A. Yes, I didn't say so. It wasn't necessary for me to specify that he did . . . . CARPENTERS DISTRICT COUNCIL OF DETROIT, ETC.549tive employees by requiring them to obtain working permits, clear-ances, or job referrals from the Respondent as a condition of employ-lr_ent in violation of Section 8 (a) (3) of the Act.(b) In any like Or related manner restraining or coercing employeesor prospective employees of W. J. C. Kaufmann Company, or anyother employer, in the exercise of their rights guaranteed in Section7 of the Act, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as a condi-tion of employment as authorized by Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make Kenneth F. Bissonnette whole for any loss of earningshe may have suffered as a result of the discrimination against him inthe manner set forth in the section of the Intermediate Report en-titled "The Remedy."(b)Notify W. J. C. Kaufmann Company and Kenneth F. Bisson-nette, in writing, that it has no objections to Bissonnette's employ-ment; and also notify Bissonnette, in writing, that henceforth it willnot coerce or restrain him by unlawfully infringing upon the rightsguaranteed to him by Section 7 of the Act.(c)Post at its offices in Detroit, Michigan, copies of the notice at-tached hereto marked "Appendix."'Copies of said notice, to befurnished by the Regional Director for the Seventh Region, shall, afterbeing duly signed by the Respondent's representative, be posted im-mediately upon receipt thereof, and maintained by it for 60 consecu-tive days thereafter, in conspicuous places, including all places wherenotices are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that such notices are not altered, defaced, orcovered by any other material.(d)Additional copies of the notice attached hereto marked "Ap-pendix" shall be signed by a representative of the Respondent andshall be forthwith returned to the Regional Director for the SeventhRegion for posting by W. J. C. Kaufmann Company, the Companywilling, at its business offices and construction projects within theState of Michigan, where notices to its employees are customarilyposted.(e)Notify the Regional Director for the Seventh Region, in writ-ing, within 10 days from the date of this Order, what steps it hastaken to comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."535828-60-vol. 125-36 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL MEMBERS OF CARPENTERS DISTRICT COUNCIL OF DETROIT,WAYNE, OAKLAND,MACOMB, SANILAC,ST.CLAIR AND MONROECOUNTIES AND VICINITY OF THE UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA(AFL-CIO),AND TO ALL EMPLOYEES OFW. J. C. KAUFMANN COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that :WE WILL NOT cause or attempt to cause W. J. C. KaufmannCompany, or any other employer, to discriminate against Ken-neth F. Bissonnette, or other employees or applicants for employ-ment, by requiring them to obtain working permits, clearances, orjob referrals from us, as a condition of employment, in violationof Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees or applicants for employment with W. J. C. KaufmannCompany, or any other employer, in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedby Section 8(a) (3) of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.WE WILL notify, in writing, W. J. C. Kaufmann Company thatwe have no objections to the hiring or employment of KennethF. Bissonnette.WE WILL notify, in writing, Kenneth F. Bissonnette that wehave no objections to his employment with W. J. C. KaufmannCompany, and that henceforth we will not coerce or restrain himby unlawfully infringing upon the rights guaranteed him bySection 7 of the Act.WE WILL make whole Kenneth F. Bissonnette for any loss ofearnings he may have suffered as a result of the discriminationagainst him.CARPENTERS DISTRICT COUNCIL OF DETROIT, WAYNE,OAKLAND,MACOMB, SANILAC, ST. CLAIR ANDMONROE COUNTIES AND VICINITY OF THE UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA (AFL-CIO),Labor Organization.Dated---------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 clays from the date hereof,and must not be altered, defaced, or covered by any other material. CARPENTERS DISTRICTCOUNCILOF DETROIT, ETC.INTERMEDIATE REPORT551STATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the National Labor RelationsAct, 61 Stat. 136, herein called the Act, was heard before the duly designated TrialExaminer in Detroit, Michigan, on March 17, 1959.The General Counsel of theNational Labor Relations Board and the Respondent were represented at the hearingby counsel and were afforded full opportunity to participate.Decision was reservedon Respondent's motion, made at the hearing, to dismiss the complaint.The motionis disposed of in accordance with the findings, conclusions, and recommendationsmade below.The General Counsel and Respondent duly filed briefs with the TrialExaminer which have been carefully considered.With respect to the unfair labor practices, the amended complaint, in substance,alleges that the Respondent has violated Section 8(b)(1) (A) and (2) of the Actby reason of the following: (1) On June 2, 1958, causing W. J. C. KaufmannCompany, herein called the Company, to refuse to hire Kenneth F. Bissonnette be-cause he had not obtained clearance or approval for employment from the Respond-ent, and (2) since December 20, 1957, maintaining an arrangement, understanding,and practice with the Company which requires applicants for jobs, as a condition ofemployment, to obtain prior clearance, referral, or approval from the Respondent.The Respondent denies it had engaged in the alleged unfair labor practices.Upon the entire record in the case, and from my observation of the demeanor ofthe witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYW. J. C. Kaufmann Company, a Michigan corporation with its principal officeand place of business in Detroit, Michigan, is a general contractor engaged in theconstruction and maintenance of buildings.During the calendar year 1957, whichisrepresentative of all times material hereto, the Company performed work andserviceswithin the State of Michigan valued in excess of $100,000 for variousmanufacturing enterprises, each of which ships products valued at in excess of$50,000 directly to points located outside the State of Michigan.The Respondentadmits, and I find, that the Company has been at all times material hereto engaged incommerce within the meaning of. Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Respondent, Carpenters District Council of Detroit, Wayne, Oakland, Ma-comb, Sanilac, St. Clair and Monroe Counties and Vicinity of the United Brother-hood of Carpenters and Joiners of America (AFL-CIO), herein also called theCouncil,is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe first issue in this proceeding is whether Kenneth F. Bissonnette was deniedemployment at the Company's construction project in Mount Clemens, Michigan,because he had no permit from the Council to work within its territorial jurisdiction.The practice of obtaining working permits has its foundation in the constitutionof the United Brotherhood of Carpenters and Joiners of America, herein referredto as the Brotherhood, of which the Councilisanaffiliate.Section 46 C of theconstitution provides:A member who desires to work in another jurisdiction and returns home daily,or who does not desire to transfer membership, shall before going to work,secure a Working Permit in writing from the Local Union or District Council inthe jurisdiction where work is secured.This constitutional provision has been specifically implemented in the Council'sworking rules by the following:Section 4: -Members shall not be permitted to work on a job without thecurrent working card, or bona fide permit, and they shall not be permitted to 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork with any member who does not have a current working card, or a bonafide permit. .Section 5: (A). Any member of the United Brotherhood in good standingand going to work in the jurisdiction of this District Council and not wishingto transfer into this district must secure a working card from the DistrictCouncil office before going to work.The working rules also impose a specific duty upon foremen to enforce their pro-visions.Thus, it is provided in section 23 (A) that all foremen must be members ofthe Brotherhood and must be thoroughly familiar with the Council's trade rules.Paragraph (E) of the same section enjoins foremen to work in conjunction with thestewards in an effort to uphold the trade rules.Kenneth F. Bissonnette resides in Clio, Michigan, and is a member of Local 1373of the Brotherhood which is headquartered in Flint and which is not a member ofor within the territorial jurisdiction of the Council.Bissonnette learned about a jobvacancy at the Company's Mount Clemens project from Ralph Cain who is also amember of Local 1373. Cain testified without contradiction that when.he toldBissonnette about the Mount Clemens job he also told Bissonnette "he would have toget a permit and would have to go to the district council to get it." 1According toBissonnette, he knew he needed a permit to work in Mount Clemens because "I havetraveled around quite a bit in different States and different jobs, and I have neverseen anybody get by without it."However, he further testified he had never workedwithin the Council's jurisdiction and had no experience with the practices of theRespondent regarding working permits.In the morning of June 2, 1958, Bissonnette went to the Mount Clemens projectwhere Ralph Cain introduced him to Foreman Carr Harrison. Bissonnette asked fora job and Harrison stated that he could use Bissonnette. Bissonnette then said hehad to get a permit.Harrison told Bissonnette to get the permit and return at noonfor work.Harrison did not specifically tell Bissonnette that a permit was a pre-requisite to his employment?Bissonnette left the jobsite and went to the Council'soffice where he asked for but was refused a working permit .3He then returned totheMount Clemens job.According to Bissonnette, he explained to Harrison "that Iwas unable to get a permit, and I thought I had better come back and tell him, andI understood I couldn't go to work without a permit,and he said he was sorry, there.1Cain did not testify that any representative of the Council had informed.him that a.permit was a prerequisite to his employment within the Council's .jurisdiction.2 Cain testified that Harrison told Bissonnette that "he(Harrison)would put him.(Bissonnette) to work if he (Bissonnette) got him a permit or got squared away with.the Union,or something like that."Harrison denied he told Bissonnette that the latterneeded a permit before he could be employed on the job. I do not credit Cain's version ofthe conversation.Cain's testimony in this respect was not only contradicted by Harrisonbut is inconsistent with Bissonnette's description of the event.Bissonnette testified with.respect to his first conversation with Harrison, as follows :After I was introduced to Mr. Harrison I asked him if he could use a plate setter,.and he said be could. And I told him I didn't have no permit. That it would be.foolish to try to get a permit and go out there and not have any job. It wascustomary to get the job first and then go and get the permit. (As a permit cost$5 Bissonnette meant that it would be foolish to spend $5 for a permit if he didn'thave any job to justify the expenditure.)And as near as I can recall, that's aboutallwe talked about, because it was getting late, and he told me if I could get backby noon I could go to work at noon.Although Bissonnette testified that Harrison "said -to go get my permit and get back bynoon, to work," he also testified that he did not recall Harrison telling him that he had'to get a permit before Harrison could use him on the project.3Bissonnette testified that at the Council's office he spoke to a man whose name he did'not know. Subsequently, he learned from Cain and a Board agent that the man's nameis Jack Wood.Wood was present in the hearing room and Bissonnette identified Woodas the man with whom he spoke in the Council's office.Jack Wood is a business representative for the Council.Wood testified that be neverrefused it permit to a member of the Brotherhood who requested one.Wood denied thathe had ever seen Bissonnette prior to the hearing in this case.He also testified thatthere was another business representative of the Council who bore a general resemblanceto himself and might have been mistaken for himself. I credit Wood and find that theconversation Bissonnette had at the Council's office was not with Wood. CARPENTERS DISTRICTCOUNCIL OFDETROIT, ETC.553was nothing he could do about it." Bissonnette further testified that Harrison didnot say in this conversation thatBissonnettecould not go to work without a permit .4Considered together, the Brotherhood's constitution and the Respondent's workingrules (1) require members who secure employment outside the jurisdiction of theirlocal or district council to obtain permits before going to work, (2) forbid membersto work with any member who does not have a current working card or bona fidepermit, and (3) impose a duty upon foremen to uphold these trade rules. BothBissonnette and Foreman Harrison testified that they understood that under theconstitution of the Brotherhood and the working rules of the Union, Bissonnetteneeded a permit before beginning work at the Mount Clemens project. The conver-sations between the two, summarized above, must be interpreted in the context oftheirmutual understanding.Harrison testified he was prepared to hire Bissonnetteat the very time the latter made application for the job.However, when Bissonnettesaid he first had to obtain a permit, Harrison told him to do so and return at noon.Although Harrison did not inhaec verbatellBissonnette that a working permit wasa prerequisite to his employment, such was the implication of their conversation.This is reaffirmed by their subsequent conversation after Bissonnette returned to theproject following his unsuccessful attempt to obtain a permit.Bissonnette ven-tured the opinion to Harrison that he could not go to work without a permit.Thereasonable construction of Bissonnette's remark is not that he was withdrawing hisapplication for employment, but that he recognized that without a permit it wouldbe futile to press Harrison for a job.By his failure to correct Bissonnette, Harrisonindicated his agreement.Otherwise, the natural thing for Harrison to have donein the circumstances would have been to tell Bissonnette that he could work withouta permit.The effect of Harrison's passive assent to Bissonnette's assertions thathe needed a permit from the Council to work at the Company's Mount Clemensproject was tantamount to a direct refusal to hire Bissonnette.Accordingly, I findthat Harrison denied Bissonnette employment on June 2, 1958, because Bissonnettehad not complied with the Council's trade rules.As Harrison had authority on behalf of the Company to hire carpenters for workat the Mount Clemens project his refusal to hire Bissonnette because Bissonnettedid not have a working permit from the Council was a discrimination within themeaning of Section 8(a)(3) of the Act. In this instance, Harrison was also actingas anagent for the Respondent.Harrison was a member of the Council andtestified that he was familiar with his obligations as a member.As a foreman hewas under a duty "to uphold the trade rules," one of which barred carpenterswithout current working cards or bona fide permits from employment.Becausethe Council's working rules imposed a duty upon Harrison, as a union member anda foreman, to enforce its trade rules, when Harrison did so by refusing to hireBissonnettehe was acting under the authority generally delegated to him by suchrules and hence was acting in the capacity of an agent for the Council.Accord-ingly, the Respondent through the agency of Harrison caused the Company todiscriminate against Bissonnette and, therefore, violated Section 8(b)(2) and8(b) (1) (A) of the Act .5Grove Shepherd Wilson & Kruge, Inc., et al.,109 NLRB209;Enterprise Industrial Piping Company,117 NLRB 995.The complaint also alleges that the Respondent and Kaufmann have maintainedan understanding and arrangement which require applicants for jobs with theCompany, as a condition of employment, to obtain prior clearance, referral, orapproval from the Council.The General Counsel's theory is that, when related tothe Council's trade rules, the Bissonnette episode alone constitutes proof of suchillegal hiring practice on the part of the Company and the Council. SeeCharlesOstrowski, et al., d/b/a Philadelphia Woodwork Company,121 NLRB 1642. Re-spondent's defense is that during the period embraced by the complaint it has notbeen enforcing its trade rules concerning working cards and permits and that it hasno understanding with the Company in regard thereto.Jack Wood, a business representative of the Council, testified that for longer than2 years the Respondent has not prevented carpenters from obtaining employmentwithout a current working card or bona fide permit.According to Wood, "Our4As to this conversation Harrison testified, "He came back and said he didn't get apermit so he guessed he couldn't go to work. I didn't say he could or couldn't."8Although, as is discussed below, Harrison's conduct was not in accordance with theCouncil's current policies, nevertheless, as he was acting within the scope of his apparentauthority under the working rules, the Council is responsible for Harrison's unlawfulrefusal to employ Bissonnette. 554DECISIONSOF NATIONALLABOR RELATIONS BOARDinstructions are to our stewards, to our members at membership meetings, that ifthere is a man who goes on a job-whether he is a union member or not-if he getshired on that job or is about to be hired, or whether or not he has a permit, abona fide permit or not, he is to be allowed to go to work."He further testifiedthat at no time during the period embraced by the complaint in this case had heever requested the Company to refuse to hire or to discharge any employee on thebasis that the employee was not a member of or did not have a permit from theCouncil 6Wood's testimony is corroborated by the provisions of the Council's cur-rent collective-bargaining agreement, entered into on May 1, 1958, with threecontractors' associations.The agreement contains a union-security clause whichmeets the conditions of the proviso to Section 8(a) (3) of the Act. In addition, theagreement provides that "The Employer agrees.hewillnot discriminateagainst applicants because of membership or nonmembership in the Union," andthat the Employer shall not be obligated to discharge or discriminate against anyemployee for nonmembership in the Union:(1) If he has reasonable grounds for believing that such membership wasnot available to the employee on the same terms and conditions generallyapplicable to other members, or(2) if he has reasonable grounds for believing that membership was deniedor terminated for reasons other than the failure of the employee to tender theperiodic dues and the initiation fees uniformly required as a condition ofacquiring or retaining membership.The contract also provides that "The foreman shall be selected by and be therepresentative of the Employer.He shall not be required to violate any part ofthis Agreement as a condition of employment."Although no evidence was adducedconcerning the negotiations which led to the incorporation in the agreement of theclauses referred to above, it is quite probable that, consistent with Wood's testimony,they were included for the specific purpose of reassuring the employers who areparties to the agreement that the Council's trade rules relating to hirings would notbe maintained or enforced on their projects.The General Counsel in his brief concedes that the evidence in this case does notestablish any illegal arrangement between the Respondent and the Employers whoare parties to the area agreement, but argues, nevertheless, that "a discriminatoryhiring practice did exist and was actively engaged in here between the Respondentand the W. J. C. Kaufmann Company." It was stipulated at the hearing that theCompany recognizes the Council as the collective-bargaining representative of itscarpenters and, although Kaufmann is not a party to the areaagreement,it, in gen-eral, follows the terms of the area contract.Business Representative Wood testifiedwithout contradiction that the Council has no agreement with Kaufmann concerningthe employment of carpenters except as is set forth in the area agreement.Otherthan the testimony relating to Harrison's failure to hire Bissonnette, there is noevidence of any unlawful understanding or arrangement between the Company andthe Respondent.Foreman Harrison alone was responsible for the discriminationagainst Bissonnette.A violation of the Act has been spelled out from Harrison'stacit agreement with Bissonnette's assertions that be could not work without a permitfrom the Council. It was Bissonnette, rather than Harrison, who invoked theRespondent's trade rules; Harrison was merely acquiescent in circumstances wherehe was under a duty to speak.Harrison testified that normally he did not concernhimself with questions relating to whether applicants had current working cards orpermits from the Council, but left such matters to the steward.Roy Rogers, theCouncil's job steward at the Mount Clemens project, testified that he would not en-force the provisions of the trade rules which prohibits carpenters from workingwithout a current working card or bona fide permit. This is consistent with Wood'sassertion that for the past 2 years the Council has not been enforcing its trade rulesrelating to working cards and permits.Both Harrison and Rogers are corroborated,in part, by Ralph Cain who testified that neither Foreman Harrison nor StewardRogers asked him whether he had a permit when he began work at the MountClemens project.The Bissonnette episode, at most, is proof only of an isolated and accidentalapplication of the Respondent's trade rules by Harrison.As practice means repeatedor customary action, the incident neither proves that it was Harrison's practice toinsist upon a current working card or permit from the Council as a prerequisite foremployment, nor that such practice was followed by any of the Company's otherforemen and supervisors at the Mount Clemens project or at other of its projects inThe Council does enforce the union-security provisions of its subsisting contracts. CARPENTERS DISTRICT COUNCIL OF DETROIT, ETC.555the Detroit area.?The Bissonnette episode does not suffice to establish that theCompany, through practice,agreement,or arrangement with the Council made thepossession of a current working card or bona fide permit from the Council a condi-tion of or prerequisite to employment.As the only evidence adduced by the General Counsel in support of his contentionthat the Company and the Respondent were parties to an illegal hiring practice con-cerns Harrison's refusal to employ Bissonnette on June 2, 1958,and as this evidenceis not indicative of the practices of other supervisors and officials of the Companywho may have authority to hire carpenters,or even conclusive as to what Harrison'snormal and customary hiring practice was, I find that the General Counsel has failedto prove by a preponderance of the evidence that the Company and the Respondentwere parties to any unlawful arrangement,understanding,or practice relating to thehiring of carpenters.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of W. J. C. Kaufmann Company described in sectionI,above, have a close, intimate, and substantial relation to trade, traffic,and com-merce among the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, itwill be recommended that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.It has been found that the Respondent caused the Company to discriminate againstKenneth F.Bissonnette within the meaning of Section 8(a)(3) of the Act andtherefore has itself violated Section 8(b)(2) and(1)(A) of the Act.Itwill berecommended that the Respondent make Bissonnette whole for any loss of earningswhich may have sustained by reason of Respondent'sunlawful conduct by payingto him a sum of money equal to the amount he normally would have earned aswages from the date of the discrimination,June 2, 1958,absent the unfair laborpractices of the Respondent.In computing the amount of backpay,the customaryformula of the Board set forth in F. W.Woolworth Company,90 NLRB 289, shallbe followed.The Respondent may terminate its liability for further accrual ofbackpay by notifying the Company,inwriting,that it has no objections to theemployment of Bissonnette by the Company.The Respondent shall not be liablefor any backpay accruing to Kenneth F. Bissonnette after 5 days from giving suchnotice.Itwill also be recommended that the Respondent notify Kenneth F. Bissonnette, inwriting, that it has no objections to his employment by W. J.C. Kaufmann Company,or any other employer, and that henceforth it will not restrain or coerce him byunlawfully denying him a working permit or by otherwise unlawfully infringing uponthe rights guaranteed to him by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By causing W. J. C. Kaufmann Company unlawfully to discriminate againstKenneth F. Bissonnette,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(b) (2) of the Act.2.By the aforesaid acts, the Respondent has restrained and coerced employeesin the exercise of their rights guaranteed by Section 7 of the Act, and has therebyengaged in and is engaging in unfair labor practices within the meaning of Section8(b)(1)(A)of the Act.3.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.4.Respondent has engaged in no other conduct constituting unfair labor prac-tices within the meaning of the Act.[Recommendations omitted from publication.]7Harrison hired only the carpenters who were subject to his supervision.It does notappear that he was concerned with the employment of any of the other carpenters whoworked for the Company at the Mount Clemens project or at Its other projects within thearea of the Council's territorial jurisdiction.